Exhibit 10.31

December 31, 2008

Mr. Robert Pryor

1800 Glenwick Drive

Plano, Texas 75075

Dear Bob:

We are pleased to enter into this letter agreement (the “Agreement”) with you
proscribing the terms and conditions of your employment with Genpact US
Holdings, Inc. (the “Company”). This Agreement supplements your Offer Letter
from the Company dated December 31, 2008 (the “Offer Letter”).

 

1. Term. Your employment and this Agreement shall commence on or about
January 15, 2009 and will continue until terminated in accordance with Section 7
(the “Term”).

 

2. Duties and Title. You will serve as Executive Vice President, Global Sales
and Marketing for the Company and will devote your full employable time,
attention and best efforts to the business affairs of the Company (except during
vacations or illness). You shall not, directly or indirectly, engage in any
other business or professional activity (whether or not such activity is pursued
for gain, profit or other pecuniary advantage and whether or not during normal
business hours) or have any interest in any such other business or professional
activity. Notwithstanding the foregoing, you may invest in any business,
provided that (i) the investment is passive, (i.e., you are not required to, and
in fact do not, provide any services on behalf of such business) and (ii) the
business invested in is not competitive with any aspect of the Company or any of
its Affiliates as determined by the Company’s Board of Directors in its sole
discretion, except that the limitation imposed by this clause (ii) shall not
apply to investment in the securities of a publicly traded company as long as
you do not own at any time one percent or more of any class of the securities of
such company.

 

3. Base Salary. You will receive an annual gross base salary (the “Base Salary”)
of not less than $500,000 payable in accordance with the customary payroll
practices of the Company for salaried employees.

 

4.

Bonus. You will be eligible to receive an annual discretionary bonus (the
“Bonus”) for each full or partial fiscal year of the Company ending during the
Term based on individual goals and objectives and the Company’s attainment of
performance targets established by the Compensation Committee of the Board of
Directors of Genpact Limited, a Bermuda company (the “Committee”) for each
fiscal year. The bonus is not guaranteed. The current fiscal year is the
calendar year. Your target bonus for 2009 and every year you are employed by the
Company thereafter is $500,000. If the Company lowers the target amount for the
bonus to below $500,000, this act will be considered a termination without cause
by the Company. The Bonus will be paid to you when annual bonuses are typically
paid to other senior executives of the Company, but in all events by March 15th
of the year following the year to which the Bonus relates. You have to be an
employee of Genpact at the time bonuses are paid to be eligible to receive the
Bonus.



--------------------------------------------------------------------------------

5. Equity Compensation. You will be granted stock options to purchase 320,000
common shares of Genpact Limited (the “Options”). The Options will be subject to
the terms and conditions of the Genpact Limited 2007 Omnibus Incentive
Compensation Plan and a share award agreement which will evidence such grant.
The exercise price of the Options will be the closing price of a common share of
Genpact Limited on the date of grant. You will also be granted 175,000
restricted stock units (“RSUs”). The RSUs will be subject to the terms and
conditions of the Genpact Limited 2007 Omnibus Incentive Compensation Plan and
an RSU award agreement which will evidence such grant.

 

6. Benefits. You will be entitled to participate in employee benefit plans and
perquisite and fringe benefit programs on a basis no less favorable than those
benefits and perquisites provided from time to time to the Company’s other US
based senior executives including but not limited to, eligibility for 25 days of
Paid Time Off annually. Carry-over from year to year for Paid Time Off shall be
subject to the terms and conditions of the Company Paid Time Off policy.

 

7. Termination; Non-Compete. Your employment with the Company may be terminated
pursuant to this Section 7. In addition to the payments provided in this
Section 7, following any termination, you will be entitled to all other
benefits, if any, due you in accordance with the plans, policies and practices
of the Company but you will not at any time participate in any severance plan,
policy or program of the Company.

(a) Death or Disability. Upon your death during the Term, your estate will be
entitled to receive any unpaid Base Salary through the date of your death and
any earned but unpaid Bonus. If during the Term, the Company determines that you
are unable, due to physical or mental incapacity, to substantially perform your
duties and responsibilities to the Company for a period of 180 consecutive days,
the Company may terminate your employment on account of “Disability.” If you are
terminated by the Company on account of your Disability you will be entitled to
receive your Base Salary through the date of termination and any earned but
unpaid Bonus.

(b) Termination for Cause. The Company may terminate your employment for “Cause”
as defined below. If the Company terminates you for Cause you will be entitled
to any Base Salary you have earned but that has not yet been paid to you on the
date of termination. If you are terminated for Cause, you will not be entitled
to any Bonus. If you are terminated for Cause you agree that for one year
following your termination, you will not engage in or carry on, directly or
indirectly, any enterprise, whether as an advisor, principal, agent, partner,
officer, director, employee, stockholder, associate or consultant for or on
behalf of any of the entities listed on the competitor list attached as Exhibit
A. On and following January 1, 2012, the terms of Exhibit A will be reevaluated
and if necessary, re-defined by mutual agreement between you and the Company.

For purposes of this Agreement, “Cause” means: (A) any conviction by a court of,
or entry of a pleading of guilty or nolo contendere by Participant with respect
to, a felony or any lesser crime involving moral turpitude or a material element
of which is fraud or dishonesty; (B) Participant’s willful dishonesty,
disloyalty,

 

2



--------------------------------------------------------------------------------

fraud or misrepresentation of a substantial nature towards the Company and any
of its Affiliates; (C) Participant’s use of alcohol or drugs which materially
interferes with the performance of his duties to the Company and/or its
Affiliates or which materially compromises the integrity and reputation of
Participant or the Company and/or its Affiliates; (D) Participant’s material,
knowing and intentional failure to comply with material applicable laws with
respect to the execution of the Company’s and its Affiliates’ business
operations; and (E) Participant’s insubordination in failing to follow the
express instructions of the Company’s Board of Directors.

For purposes of this Agreement, “Affiliate” means (a) any entity that, directly
or indirectly, is controlled by, controls or is under common control with, the
Company and (b) any entity in which the Company has a significant equity
interest, in either case as determined by the Committee.

(c) Termination by the Company Without Cause. The Company may terminate your
employment without Cause (and other than for death or Disability).

(i) If you are terminated by the Company without Cause you will be entitled to
severance following your termination to 75% of your Base Salary, as in effect on
the date of your termination. Such severance payment will be paid in a lump sum
within 30 days of your date of termination. You will also be entitled to any
earned but unpaid Base Salary through the date of termination.

(ii) If you are terminated by the Company without cause and you elect to
continue to receive health insurance pursuant to the Consolidated Omnibus Budget
Reconciliation Act (“COBRA”), the Company shall pay you an amount equal to your
COBRA premiums through the earlier of: (aa) the date you secure new employment;
or (bb) nine months from your date of termination.

(d) Termination By You. If you terminate your employment for any reason (e.g.
resignation or retirement), you will be entitled to any Base Salary you have
earned but that has not yet been paid to you as of your termination date.
Following such a termination and for twelve months thereafter, you agree that
you will not engage in or carry on, directly or indirectly, any enterprise,
whether as an advisor, principal, agent, partner, officer, director, employee,
stockholder, associate or consultant to any of the entities listed on the
competitor list attached as Exhibit A.

(e) In General. You will have no duty to mitigate damages by seeking other
employment following your termination and, should you actually receive
compensation from any such other employment, the payments required by this
Agreement will not be reduced or offset by any other compensation.

 

8.

Non-Solicitation. By signing this Agreement you also agree that for twenty-four
months following your termination of employment you will not (i) directly or
indirectly solicit any person who is on the date of your termination an employee
or independent contractor of the Company or any Affiliate of the Company,
(ii) attempt to influence, persuade or induce, or assist any other person in so
influencing, persuading or inducing, any entity that is on the date of your
termination a client or customer of the Company or any Affiliate of the Company
to

 

3



--------------------------------------------------------------------------------

 

give up or not commence, a business relationship with the Company or
(iii) directly or indirectly solicit for business or corporate opportunity any
entity that is on the date of your termination a client or customer of the
Company or any Affiliate of the Company.

 

9. Other Provisions.

(a) Nondisparagement. By signing this Agreement, you also agree that if your
employment with the Company terminates for any reason, you shall not defame,
disparage or criticize Genpact Limited or any of its Affiliates or subsidiaries
(collectively, the “Company Group”), or any of the Company Group’s products,
services, finances, financial condition, capabilities or other aspect of or any
of their business, or any former or existing managers, directors, officers or
agents of, or contracting parties with, any member of the Company Group in any
medium to any person without limitation in time. Notwithstanding this provision,
you may confer in confidence with your legal representatives and make truthful
statements as required by law.

(b) Confidential Information. By signing this Agreement, you also acknowledge
and agree that the Company Group has a legitimate and continuing proprietary
interest in the protection of its confidential information and that it has
invested substantial sums and will continue to invest substantial sums to
develop, maintain and protect such confidential information. Accordingly, during
the Term and at all times thereafter, you may not, except with the written
consent of the Company or in connection with carrying out your duties or
responsibilities to the Company, furnish or make accessible to anyone or use for
your own benefit any trade secrets, confidential or proprietary information of
the Company Group, including its business plans, marketing plans, strategies,
systems, programs, methods, employee lists, computer programs, insurance
profiles and client lists; provided, that such protected information shall not
include information known to the public or otherwise in the public domain
without you violating your obligations under this Section 10(b). You may
however, disclose confidential information when required to do so by a court of
competent jurisdiction, by any governmental agency having supervisory authority
over the business of the Company Group or by any administrative body or
legislative body (including a committee thereof) with jurisdiction to order you
to divulge, disclose or make accessible such information.

(c) Property of the Company. By signing this Agreement you also acknowledge and
agree that all memoranda, notes, lists, records and other documents or papers
(and all copies thereof) relating to the Company Group, whether written or
stored on electronic media, made or compiled by you or on your behalf in the
course of your employment, or made available to you in the course of your
employment, relating to the Company Group, or to any entity which may hereafter
become an affiliate thereof, but excluding your personal effects, Rolodexes and
similar items, are the property of the Company, and shall, except as otherwise
agreed by the Company in writing, be delivered to the Company promptly upon the
termination of your employment with the Company for any reason or at any other
time upon request.

 

4



--------------------------------------------------------------------------------

In addition, all discoveries, inventions, ideas, technology, formulas, designs,
software, programs, algorithms, products, systems, applications, processes,
procedures, methods and improvements and enhancements conceived, developed or
otherwise made or created or produced by you during the Term alone or with
others, whether or not subject to patent, copyright or other protection and
whether or not reduced to tangible form, at any time during the Term
(“Developments”), are the sole and exclusive property of the Company. You agree
to, and hereby do, assign to the Company, without any further consideration, all
of your right, title and interest throughout the world in and to all
Developments. You agree that all such Developments that are copyrightable may
constitute works made for hire under the copyright laws of the United States
and, as such, acknowledge that the Company or one of the members of the Company
Group, as the case may be, is the author of such Developments and owns all of
the rights comprised in the copyright of such Developments and you hereby
assigns to the Company without any further consideration all of the rights
comprised in the copyright and other proprietary rights you may have in any such
Development to the extent that it might not be considered a work made for hire.
You must make and maintain adequate and current written records of all
Developments and shall disclose all Developments promptly, fully and in writing
to the Company promptly after development of the same, and at any time upon
request.

(d) Enforcement. By signing this Agreement you also agree that the Company’s
remedies at law for a breach or threatened breach of any of the provisions of
Sections 7 (related to non-competition), Section 8 (non-solicitation) and
Sections 9(b) and 9(c) (Confidentiality and Company Property) would be
inadequate and, in recognition of this fact, you agree that, in the event of
such a breach or threatened breach, in addition to any remedies at law, the
Company, without posting any bond, shall be entitled to obtain equitable relief
in the form of specific performance, temporary restraining order, temporary or
permanent injunction or any other equitable remedy which may then be available,
provided that any such equitable remedy is no more restrictive in duration
and/or scope than the restrictions imposed by the Agreement. You also
acknowledge that you understand that certain provisions of Section 7 may limit
your ability to earn a livelihood but nevertheless agree and acknowledge that
(i) such provisions do not impose a greater restraint than is necessary to
protect the goodwill or other business interests of the Company, (ii) such
provisions contain reasonable limitations as to time and scope of activity to be
restrained, (iii) such provisions are not harmful to the general public,
(iv) such provisions are not unduly burdensome to you, and (v) the consideration
provided hereunder is sufficient to compensate you for the restrictions
contained in Section 7. In consideration of the foregoing and in light of your
education, skills and abilities, you agree that you will not assert that, and it
should not be considered that, any provisions of this Agreement otherwise are
void, voidable or unenforceable or should be voided or held unenforceable. It is
expressly understood and agreed that although you and the Company consider the
restrictions contained in this Agreement to be reasonable, if a judicial
determination is made by a court of competent jurisdiction that the time or
territory or any other restriction contained in this Agreement is an
unenforceable restriction against you, the provisions of this Agreement shall
not be rendered void but shall be deemed amended to apply as to such maximum
time and territory and to such maximum extent as such court may judicially
determine or indicate to be enforceable. Alternatively, if any court of
competent jurisdiction finds that any restriction contained in this Agreement is
unenforceable, and such restriction cannot be amended so as to make it
enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.

 

5



--------------------------------------------------------------------------------

(e) Amendment Etc. Both you and the Company agree and understand that no
provision of this Agreement may be modified, waived or discharged unless such
waiver, modification or discharge is agreed to in a writing signed by you and an
officer of the Company. No waiver by either you or the Company at any time of
any breach, or compliance with, any condition or provision of this Agreement to
be performed will be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time. This Agreement shall
be binding on and inure to the benefit of the successors and assigns of the
Company.

(f) Withholding Taxes. The Company shall be entitled to withhold from any
payment due to you hereunder any amounts required to be withheld by applicable
tax laws or regulations.

(g) GOVERNING LAW; CONSENT TO JURISDICTION. THIS AGREEMENT SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
AGREEMENTS MADE AND TO BE WHOLLY PERFORMED WITHIN THAT STATE, WITHOUT REGARD TO
THE CONFLICT OF LAWS PROVISIONS OF ANY JURISDICTION WHICH WOULD CAUSE THE
APPLICATION OF ANY LAW OTHER THAN THAT OF THE STATE OF NEW YORK. ANY ACTION TO
ENFORCE THIS AGREEMENT MUST BE BROUGHT IN, AND YOU AND THE COMPANY HEREBY
CONSENT TO THE JURISDICTION OF, A COURT SITUATED IN NEW YORK COUNTY, NEW YORK.
YOU AND THE COMPANY HEREBY WAIVE THE RIGHT TO CLAIM THAT ANY SUCH COURT IS AN
INCONVENIENT FORUM FOR THE RESOLUTION OF ANY SUCH ACTION.

(h) JURY TRIAL WAIVER. YOU AND THE COMPANY EXPRESSLY AND KNOWINGLY WAIVE ANY
RIGHT TO A JURY TRIAL IN THE EVENT ANY ACTION ARISING UNDER OR IN CONNECTION
WITH THIS AGREEMENT OR EXECUTIVE’S EMPLOYMENT WITH THE COMPANY IS LITIGATED OR
HEARD IN ANY COURT.

(i) Assignment. You may not assign your rights or interests under this
Agreement. This Agreement may be assigned by the Company to an entity so long as
such entity assumes in writing or by operation of law, at the time of the
assignment, the Company’s obligation to perform this Agreement.

(j) Severability of Invalid or Unenforceable Provisions. The invalidity or
unenforceability of any provision or provisions of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement,
which shall remain in full force and effect.

 

6



--------------------------------------------------------------------------------

(k) Headings. The headings contained in this Agreement are for purposes of
convenience only and shall not affect the meaning or interpretation of this
Agreement.

(l) Entire Agreement. This Agreement, together with your Offer Letter, sets
forth the entire agreement of you and the Company in respect of the subject
matter contained herein and supersedes all prior agreements, promises,
covenants, arrangements, communications, representations or warranties, whether
oral or written in respect of the subject matter contained herein.

We look forward to working with you. Please acknowledge your agreement with the
terms of this Agreement, but signing where indicated.

Sincerely, GENPACT US HOLDINGS, INC By:   /s/ Piyush Mehta Name:   Piyush Mehta
Title:   SVP–HR

Agreed and Accepted:

 

By:   /s/ Robert Pryor   Robert Pryor Date:   January 6, 2009

Genpact

40 Old Ridgebury Road, 3rd Floor

Danbury CT, 06810 USA

 

7



--------------------------------------------------------------------------------

Exhibit A

List of Competitors

Accenture Ltd.

Cognizant Technologies Solutions Corporation

HCL Technologies Limited

International Business Machines Corp.

Wipro Ltd.

 

8